Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed article drying apparatus with the features of a cylindrical drum, plural baffles on an inner circumferential wall with an anode element baffle and two non-anode baffles, dual cathode elements with either:
a first cathode element disposed between the third baffle and one of the pair of non-anode baffles along the circumference of the circumferential wall and a second cathode disposed between the third baffle and the other of the pair of non-anode baffles along the circumference of the circumferential wall; or 
a pair of cathode elements, wherein the anode element and the pair of cathode elements are angularly spaced relative to a rotational axis of the drum such that entirety of each of the pair of cathode elements is angularly off-set from the anode element, and wherein at least a portion of each of the cathode elements are angularly positioned on opposite sides of the first baffle and between the first baffle and one of the at least two non-anode baffles, and 
a radio frequency (RF) generator coupled to the anode element and to the pair of cathode elements and selectively energizable to generate electromagnetic radiation such that articles positioned between the at least two non-anode baffles are in the electromagnetic radiation is not found in the prior art of record either singly or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be reasonable or proper under current Office practice and procedure.  References G, H, N, O are patent publications from the same inventive entity as the current application.  References A, B, C, D, E, F teach drying article apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Friday, April 2, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753